Interim Decision #2850

MATTER OF SHEIKH
In Visa Petition Proceedings

A-22718086
Decided by the Regional Commissioner November 24, 1980
(I) Where an employment position does not require that the employee be a physician or
perform medical services within the meaning of section 212(a)(32) of the Act, an alien
physician need not take the visa qualifying examination to qualify as a beneficiary for
labor certification in such position.
(2) The position of professor of environmental epidemiology is not an occupation limited
to physicians end rinen not involve the performance of services in the medical profession within the meaning of section 212(a)(32) of the Act.
ON BEHALF OF PETITION= Alice Davis Irani, Esquire
111 S. Fourth Avenue
Ann Arbor, Michigan 48104

This matter is before me on appeal front the District Director's
decision of July 31,1980, denying the petition to classify the beneficiary

as a professor of environmental epidemiology under section 203(a)(3)
of the Immigration and Nationality Act, as amended. The appeal will
be sustained.
The petitioner is a department of epidemiology within the School of
Public Health of the state university system in Michigan. The beneficiary is a native of Pakistan and citizen of Great Britain who is a medical
doctor and has an extensive background in the field of epidemiology.
The petitioner seeks to employ the beneficiary as an assistant professor of environmental epidemiology primarily in order to develop and
teach this new interdepartmental program which involves the study of
how environmental hazards (both inside and outside the workplace)
impact upon health. He would be engaged in some research in this area
as well. The minimum requirements for this position, as stated in the
approved labor certification, consist of an M.D. degree and/or Ph.D. or
Dr. P.H. (Public Health) degree.
Section Z12(a)(32) of the Act, in part, mandates excludability and
precludes approval of third or sixth preference visa petitions on behalf
of aliens who are graduates of medical schools (unaccredited by the
634

Interim Decision #2850
Commissioner of Education) and are coming to the United States
principally to perform services as members of the medical profession
unless they have passed the visa qualifying examination (V.Q.E.). The
beneficiary is a physician and has not passed the V.Q.E. With this in
mind, the District Director then referred to a dictionary definition
describing epidemiology as "a branch of medical science that deals
with the incidence, distribution and control of disease in a population."
He also cited the Federal Register, Vol. 42, No. 13 (January 19, 1977),
which states the Service interpretation that Congress intended that
foreign medical school graduates coming not only to practice as physicians but also to engage in teaching or research in the medical field fall
within the terms of section 212(a)(32), excluding those aliens coming
"principally to perform services as members of the medical profession." From this, the District Director concluded that this job constitutes performance of services principally in the medical profession and
he therefore denied the petition.
I have carefully reviewed the entire record and find that this position
as professor of environmental epidemiology may not properly be
characterized as principally involving the performance of services in
the medical profession. The District Director's conclusion to the contrary seems based in large part upon the incomplete and therefore
misleading dictionary definition of epidemiology. A better definition is
found in Dorland's Illustrated Medical Dictionary (24th ed., 1965)
which identifies epidemiology as "the field of science dealing with the
relationships of the various factors which determine the frequencies
and distributions of an infectious process, a disease, or a physiological
state in a human community." (Emphasis supplied.) Thus, this field is
not per se in the medical profession but rather is more closely related
to statistics or biostatistics. The petitioner is not a part of the university medical school and awards no medical degree but offers degrees of
Master and Doctor of Public Health, Master of Science, and Doctor of
Philosophy. Approximately half of the petitioner's faculty members,
including the school's dean, are not medical doctors. The position
which the beneficiary will occupy involves an interdisciplinary program offered jointly by the petitioner and the Departments of Environmental and Industrial Health, and Biostatistics. Significantly, an
M.D. degree is not a mandatory prerequisite for qualification as an
epidemiologist nor for this particular position. The beneficiary will not
need to obtain licensure as a physician in the United States in order to
perform these services.
Based upon the foregoing, it is clear that the position of professor of
environmental epidemiology is not strictly an occupation for physicians and does not involve the performance of services in the medical
profession within the meaning of section 212(a)(32) of the Act. Ines6S5

Interim Decision #2850
much as the beneficiary meets the requirements of the approved labor
certification, the petition yin be approved.
ORDER: The appeal sustained and petition approved.

636

